Exhibit 10.12

SHAREHOLDERS' AGREEMENT

THIS SHAREHOLDERS' AGREEMENT

, is made and entered into as of the 6th day of March, 2003, by and among LA
Food Show, Inc., a California corporation (the "Company"), Richard Rosenfield,
an individual, Larry S. Flax, or his successors in trust, as Trustee of the
Larry S. Flax Revocable Trust dated June 18, 2002, as may be amended from time
to time, and California Pizza Kitchen, Inc., a California corporation ("CPK"),
with reference to the following facts:

A.

Flax (defined below) and Rosenfield (defined below) collectively own all of the
shares of the Company's issued and outstanding common stock ("Common Stock"),
which is comprised solely of 2,000,000 shares of Common Stock.



B.

Pursuant to that certain Subscription Agreement dated as of even date hereof,
Flax, Rosenfield and CPK acquired 100% of the issued and outstanding shares of
the Company's preferred stock ("Preferred Stock"), which is comprised solely of
2,000,000 shares of the Company's Series A 8% Convertible Preferred Stock (the
"Series A Preferred Stock").



C.

The parties have determined that it is in their respective best interests to (a)
impose certain restrictions on the disposition of shares of capital stock of the
Company, (b) maintain and preserve the relationship among the parties to this
Agreement, and (c) address various other issues in connection with the
relationship among the parties.



D.

CPK, Flax and Rosenfield constitute the current owners of one hundred percent
(100%) of the issued and outstanding shares of capital stock of the Company.



NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
and covenants contained herein and other valuable consideration, the parties
hereto agree as follows:

DEFINITIONS

Act. "Act" means the Securities Act of 1933, as amended.

Accepting Remaining Shareholder. "Accepting Remaining Shareholder" has the
meaning ascribed to it in Section 3.2(b).

Agreement. "Agreement" means this Shareholders' Agreement, as the same may
hereinafter be amended.

Allocated Portion. "Allocated Portion" has the meaning ascribed to it in Section
3.2(b).

Board of Directors. "Board of Directors" means the Company's board of directors.

Cash Equivalent. "Cash Equivalent" means, with respect to any consideration
described in this Agreement, the sum of (i) all cash amounts comprising such
consideration, plus (ii) the Publicly Traded Value of each share of Freely
Tradable Stock comprising such consideration, plus (iii) the Discounted Stock
Value of each share of Eligible Unregistered Stock comprising such
consideration, plus (iv) the cash equivalent of all other non-cash
consideration, including, without limitation, property, equipment and securities
other than Freely Tradable Stock (the "Other Non-Cash Consideration"), as
determined in accordance with this Agreement.

Certificate. "Certificate" means the Company's Certificate of Designation, dated
as of February 28, 2003, as filed with the Secretary of State of the State of
California.

Code. "Code" shall mean the California Corporations Code, as such code may be
amended from time to time hereafter.

Company. "Company" has the meaning ascribed to it in the preamble.

Company Proposed Valuation. "Company Proposed Valuation" has the meaning
ascribed to it in Section 2.2.

Company Right of First Refusal Period. "Company Right of First Refusal Period"
has the meaning ascribed to it in Section 3.1.

Common Stock. "Common Stock" has the meaning ascribed to it in the recitals.

CPK. "CPK" has the meaning ascribed to it in the preamble.

CPK Cash Equivalent. "CPK Cash Equivalent" has the meaning ascribed to it in
Section 1.17.

CPK IPO Response. "CPK IPO Response" means a notice delivered pursuant to
Section 2.2 that indicates CPK's interest in acquiring the Company, and sets
forth a description of the consideration that CPK will pay to the Company or its
shareholders as consideration for the acquisition of the Company that includes
(a) the form of such consideration, which shall be in the form of either cash or
Freely Tradable Stock, or both (b) the Cash Equivalent of such consideration as
of the day of the CPK IPO Response and (c) all other material terms of CPK's
offer to acquire the Company.

CPK Parties. "CPK Parties" means and includes CPK, and all Transferees of the
Shares originally held by CPK other than the Company, Flax or Rosenfield.

CPK Written Offer. "CPK Written Offer" means a written offer by CPK to enter
into a Sale Transaction with the Company, which contains a description of the
consideration that CPK will pay to the Company or its shareholders including (a)
the form of such consideration, which shall be in the form of either cash,
Freely Tradable Stock or Eligible Unregistered Stock, or any of them, (b) the
Cash Equivalent of such consideration as of the day of the CPK Written Offer
(the "CPK Cash Equivalent"), and (c) all other material terms.

Discounted Stock Value. "Discounted Stock Value" means, for each share of
Eligible Unregistered Stock which the holder thereof has the right to demand
registration thereof by the Eligible Registrant with the Securities and Exchange
Commission using Form S-3, Form S-4, or Form S-1 under the Act, ninety percent
(90%) of the average closing price of securities of the same class as the
Eligible Unregistered Stock, as reported in Wall Street Journal for the 20
consecutive trading days immediately preceding the date as of which the Cash
Equivalent of such share is being measured.

Eligible Registrant. "Eligible Registrant" shall mean a registrant that has a
class of securities registered pursuant to Section 12(b) or Section 12(g) of the
Exchange Act or which is required to file reports pursuant to Section 15(d) of
the Exchange Act.

Eligible Unregistered Stock. "Eligible Unregistered Stock" means securities of
an Eligible Registrant, which are of the same class as securities of the
Eligible Registrant that are listed on a national securities exchange or quoted
on the Nasdaq National Market.

Exchange Act. "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

Flax. "Flax" means Larry S. Flax, or his successors in trust, as Trustee of the
Larry S. Flax Revocable Trust dated June 18, 2002, as may be amended from time
to time, and each of its Permitted Transferees.

Freely Tradable Stock. "Freely Tradable Stock" means securities of an Eligible
Registrant that are, or will be upon the consummation of a proposed Transfer
described in this Agreement, (i) registered for resale pursuant to an effective
registration statement under the Act as to which there is no stop order in
effect and which the Eligible Registrant has agreed to keep effective until each
of Flax and Rosenfield are eligible to sell all such securities pursuant to Rule
144 promulgated under the Act within a three month period, (ii) listed on a
national securities exchange or quoted on the Nasdaq National Market, and (iii)
not subject to the volume limitations set forth in Rule 144(e) promulgated under
the Act; regardless of whether any other limitations may be imposed on sales of
such securities by applicable securities laws or generally applicable insider
trading policies of the Eligible Registrant.

Initial IPO Sale Value. "Initial IPO Sale Value" has the meaning ascribed to it
in Section 2.2(b).

Initial Remaining Shareholder Value. "Initial Remaining Shareholder Value" has
the meaning ascribed to it in Section 3.4(c)

Initial Sale Value. "Initial Sale Value" has the meaning ascribed to it in
Section 2.1(d).

Liquidation Preference. "Liquidation Preference" has the meaning ascribed to it
in the Certificate.

Mandatory Transaction. "Mandatory Transaction" has the meaning ascribed to it in
Section 5.

New Securities. "New Securities" means any capital stock of the Company, whether
now authorized or not, and rights, options or warrants to purchase capital stock
and securities of any type whatsoever that are, or may become, convertible into
capital stock, issued after the date hereof, other than (i) securities issued or
issuable by the Company upon the exercise of any rights, options or warrants or
the conversion of any convertible securities; (ii) securities issued in a Sale
Transaction that occurs in compliance with Section 2.1, (iii) securities offered
to the public pursuant to a registration statement filed pursuant to the Act;
(iv) capital stock or warrants or options to purchase capital stock issued in
connection with bona fide acquisitions, reorganization or similar transactions
that are approved by the Board of Directors and, if issued in connection with an
acquisition, are issued in compliance with Section 7.2(d), (v) securities issued
upon any split or subdivision of the outstanding shares of capital stock of the
Company or any dividend or other distribution payable in capital stock of the
Company, or (vi) options, capital stock or rights granted to employees,
directors or consultants of the Company or any affiliate of the Company pursuant
to any Stock Option Plan or agreement of the Company that are approved by the
Board of Directors and are granted in compliance with Section 7.2(b), or any
Common Stock issued pursuant thereto or derived therefrom.

Offer. "Offer" shall mean the written notice of intent to Transfer Shares,
containing the information described in Section 3.1.

Offered Shares. "Offered Shares" means the Shares of any Selling Shareholder
that are the subject of an Offer to Transfer under Section 3.

Other Non-Cash Consideration. "Other Non-Cash Consideration" has the meaning
ascribed to it in Section 1.6.

Permitted Transferee. "Permitted Transferee" means and includes (i) the spouse
or lineal descendants of a Shareholder, or (ii) any family limited partnership,
family limited liability company, or revocable or irrevocable trust solely for
the benefit of a Shareholder, or of a Shareholder and such Shareholder's estate,
spouse or lineal descendants, provided, however, that in each case, such
Permitted Transferee executes and delivers to the Company a counterpart of this
Agreement, in a form substantially similar to Exhibit A, and becomes a party to
this Agreement and thereby agrees to be bound by and to observe all of the terms
and conditions contained herein.

Person. "Person" shall include any individual or natural person, corporation,
trust, estate, partnership, limited partnership, joint venture, limited
liability company, limited liability partnership or other entity.

Preferred Stock. "Preferred Stock" has the meaning ascribed to it in the
recitals.

Publicly Traded Value. "Publicly Traded Value" means, for each share of Freely
Tradable Stock, the average closing price for such share of Freely Tradable
Stock, as reported in the Wall Street Journal for the 20 consecutive trading
days immediately preceding the date as of which the Cash Equivalent of such
share is being measured.

Remaining Offered Shares. "Remaining Offered Shares" has the meaning ascribed to
it in Section 3.2(a).

Remaining Shareholder Offer. "Remaining Shareholder Offer" has the meaning
ascribed to it in Section 3.2(a).

Remaining Shareholder Right of First Refusal Period. "Remaining Shareholder
Right of First Refusal Period" has the meaning ascribed to it in Section 3.2(a).

Remaining Shareholder Notice. "Remaining Shareholder Notice" has the meaning
ascribed to it in Section 3.2(a).

Remaining Shareholders. "Remaining Shareholders" means Flax, Rosenfield and CPK.

Rosenfield. "Rosenfield" means Richard Rosenfield, an individual, and each of
his Permitted Transferees.

Sale Transaction. "Sale Transaction" means the (a) merger or consolidation of
the Company with or into any other Person, or (b) sale or conveyance of all or
substantially all the assets of the Company to any Person.

Second CPK Written Offer. "Second CPK Written Offer" has the meaning ascribed to
it in Section 2.1(b).

Selling Shareholder. "Selling Shareholder" has the meaning ascribed to it in
Section 3.1.

Series A Preferred Stock. "Series A Preferred Stock" has the meaning ascribed to
it in the recitals.

Shares. "Shares" means (a) the shares of Common Stock presently owned or
hereafter acquired by the parties to this Agreement, and (b) the shares of
Series A Preferred Stock presently owned or hereafter acquired by the parties to
this Agreement, (c) any securities of the Company which are convertible into
shares of Common Stock or Series A Preferred Stock, and (d) any options,
warrants or other rights to acquire any shares of Common Stock or Series A
Preferred Stock, or securities convertible into such shares of Common Stock or
Series A Preferred Stock.

Shareholders. "Shareholders" or "Shareholder" means, respectively, the members
of or a member of the class consisting of CPK, Flax and Rosenfield, who are
currently all of the shareholders of the Company, and (i) each Transferee or
subsequent Transferee of Shares and (ii) any Person or entity who hereafter
acquires Shares of the Company, who executes and delivers to the Company a
counterpart signature page to this Agreement, in a form substantially similar to
Exhibit A, and becomes a party to this Agreement and thereby agrees to be bound
by and to observe all of the terms and conditions contained herein.

Stock Option Plans. "Stock Option Plans" means any employment, bonus or
consulting agreements, pension, profit sharing, deferred compensation, stock
bonus, retirement, stock option, stock purchase, phantom stock, restricted
stock, stock appreciation or similar plans or agreements.

Then Outstanding Shares. "Then Outstanding Shares" means the number of shares of
the Company's capital stock outstanding on the date in question, on an as
converted-to-common basis without giving effect to any accumulated dividends on
the then outstanding shares of Series A Preferred Stock.

Third Party Demand Shareholder. "Third Party Demand Shareholder" means any
Person having the right to require that the Company effect a registration under
the Securities Act of shares of Common Stock owned by such Person.

Third Party Written Notice. "Third Party Written Notice" has the meaning
ascribed to it in Section 2.1(b).

Transfer. "Transfer" means to give, sell, assign, transfer, convey, exchange,
mortgage, grant a security interest in, encumber, pledge, hypothecate or
otherwise dispose of.

Transferee. "Transferee" means any Person who is the recipient of Shares
pursuant to a Transfer in accordance with the terms of this Agreement.

Unallocated Remaining Offered Shares. "Unallocated Remaining Offered Shares" has
the meaning ascribed to it in Section 3.2.

Unpurchased New Securities . "Unpurchased New Securities" has the meaning
ascribed to it in Section 6.2.

RIGHT OF FIRST NEGOTIATION.

Determination by the Company to Enter into a Sale Transaction.

In the event that the Company determines that it desires to enter into any Sale
Transaction (either in the Company's sole determination or as a result of the
Company being approached by any Person that desires to enter into a Sale
Transaction with the Company which the Company wishes to entertain), the Company
shall, prior to entering into any substantive negotiations with respect to any
Sale Transaction with any Person, give CPK written notice of its desire to enter
into a Sale Transaction and, if within fifteen (15) days after receipt of such
notice, CPK states in writing that CPK is interested therein, the Company shall
attempt in good faith to negotiate the terms of such Sale Transaction with CPK
on mutually satisfactory terms. If the Company determines, in its reasonable
discretion, that it will not be able to reach or is unlikely to be able to reach
a satisfactory agreement with CPK with respect to the terms of such Sale
Transaction, the Company shall so notify CPK in writing, and the Company shall
then be free to locate, negotiate with, and reach agreement with any other
Person with respect to such Sale Transaction.

Notwithstanding the foregoing Section 2.1(a), if during the course of its
negotiations with CPK, CPK delivers a CPK Written Offer to the Company, the
Company may only enter into a Sale Transaction with any other Person if (i) the
Cash Equivalent (as determined in the manner described in Section 2.1(e)) of the
consideration that the Company would receive from such other Person as
consideration for the closing of such Sale Transaction as of the date of the CPK
Written Offer exceeds 110% of the CPK Cash Equivalent, or (ii) the Company
complies with the procedures set forth in Section 2.1(c).

After the delivery of a CPK Written Offer to the Company, the Company may only
enter into a Sale Transaction with a Person other than CPK in which the Cash
Equivalent (as determined in the manner described in Section 2.1(e)) of the
consideration that the Company would receive from such Person as consideration
for the closing of such Sale Transaction does not exceed 110% of the CPK Cash
Equivalent if (i) the Company delivers to CPK a written notice stating that the
Company has received an offer from another Person to enter into a Sale
Transaction (the "Third Party Written Notice"), which Third Party Written Notice
sets forth (A) the form and amount of consideration to be paid as consideration
for the closing of such Sale Transaction, and (B) the Cash Equivalent (as
determined in the manner described in Section 2.1(e)) as of the date of such
Third Party Written Notice, and (ii) CPK does not, within fifteen (15) days
after such Third Party Written Notice is deemed delivered to CPK by the Company,
deliver a written notice (the "Second CPK Written Offer") to the Company stating
that CPK wishes to enter into a Sale Transaction with the Company in which the
consideration received by the Company as consideration for the closing of such
Sale Transaction (Y) is in the form of cash, Freely Tradable Stock or Eligible
Unregistered Stock, or any of them (unless the consideration offered by such
other Person is solely in the form of cash, in which case such consideration
must be in the form of cash or Freely Tradable Stock, or both), and (Z) has a
Cash Equivalent as of the date of such Third Party Written Notice that equals or
exceeds the Cash Equivalent of the consideration set forth in such Third Party
Written Notice. If CPK timely delivers such Second CPK Written Offer to the
Company, the Company and CPK shall enter into good faith negotiations to close
such Sale Transaction. In the event that the consideration that the Company
would receive from such other Person as consideration for the closing of such
Sale Transaction is or includes Other Non- Cash Consideration, the Third Party
Written Notice shall not be deemed to have been delivered until the Cash
Equivalent value of such Other Non-Cash Consideration has been determined as
provided in Section 2.1(e).

If, as of the day immediately preceding the closing date of a Sale Transaction
between CPK and the Company pursuant to a CPK Written Offer or a Second CPK
Written Offer, the value of the Cash Equivalent of the consideration offered by
CPK in the CPK Written Offer or Second CPK Written Offer (as applicable) is
greater than 110% of the Cash Equivalent of such consideration as of the date of
the CPK Written Offer or Second CPK Written Offer (as applicable) (the "Initial
Sale Value"), CPK, in its sole discretion, shall have the right to terminate the
Sale Transaction unless the Company agrees to accept consideration of the same
type offered by CPK in the CPK Written Offer or Second CPK Written Offer (as
applicable) which, on the closing date of the Sale Transaction, has a Cash
Equivalent equal to 110% of the Initial Sale Value. If, as of the day
immediately preceding the closing date of a Sale Transaction between CPK and the
Company pursuant to a CPK Written Offer or a Second CPK Written Offer, the value
of the Cash Equivalent of the consideration offered by CPK in the CPK Written
Offer or Second CPK Written Offer (as applicable) is less than 90% of the
Initial Sale Value, the Company, in its sole discretion, shall have the right to
terminate the Sale Transaction unless CPK agrees to pay consideration of the
same type offered by CPK in the CPK Written Offer or Second CPK Written Offer
(as applicable) which, on the closing date of the Sale Transaction, has a Cash
Equivalent equal to 90% of the Initial Sale Value. Following any termination
pursuant to this Section 2.1(d), the Company shall have the right to consummate
a Sale Transaction with any other Person so long as the consideration received
by the Company in such transaction has a Cash Equivalent which is equal to or
greater than the Initial Sale Value.

For purposes of this Section 2.1, if a Person other than CPK offers to enter
into a Sale Transaction with the Company and any portion of the consideration
that the Company would receive from such other Person as consideration for the
closing of such Sale Transaction is in the form of Other Non-Cash Consideration,
the Cash Equivalent of such Other Non-Cash Consideration shall be determined by
the appraisal mechanism set forth in the second paragraph of Section 3.4(d) as
if CPK was the Selling Shareholder).

Notwithstanding anything to the contrary, the provisions of this Section 2.1
shall no longer be applicable, and CPK shall have no rights pursuant to this
Section 2.1, beginning on the first date that CPK does not hold at least fifteen
percent (15%) of the Then Outstanding Shares.

Determination by the Company to Consummate an Initial Public Offering .

In the event that the Company determines, for any reason, that it desires to
offer any of its securities in an initial public offering under the Act, the
Company shall, prior to initiating such initial public offering, give CPK
written notice of its desire to offer its securities in such initial public
offering and of its good faith estimate of the Company's valuation (the "Company
Proposed Valuation"). The Company Proposed Valuation shall be based upon
presentations made to the Company by potential underwriters for such initial
public offering. The Company shall make all written materials it receives in
connection with all such presentations available to CPK. If CPK is interested in
acquiring the Company, and CPK provides the Company with a CPK IPO Response
within fifteen (15) days after receipt of the Company Proposed Valuation, then
the Company shall attempt in good faith to negotiate the terms of such an
acquisition by CPK on mutually satisfactory terms. If the Company determines, in
its reasonable discretion, that it will not be able to reach or is unlikely to
be able to reach a satisfactory agreement with CPK with respect to the terms of
such an acquisition (including, without limitation, as a result of the Company's
determination that the consideration being offered by CPK is unsatisfactory),
the Company shall so notify CPK in writing, and the Company shall have a period
of one year during which it may offer its securities in the same initial public
offering under the Act previously contemplated by the Company, so long as such
shares are sold at a price which reflects a valuation of the Company that is
equal to or greater than the lesser of (i) the Company Proposed Valuation and
(ii) a valuation of the Company based upon the Cash Equivalent of the
consideration offered by CPK in the CPK IPO Response to acquire the Company as
of the date of the CPK IPO Response.

If, as of the day immediately preceding the closing date of an acquisition of
the Company by CPK pursuant to a CPK IPO Response, the value of the Cash
Equivalent of the consideration offered by CPK in such CPK IPO Response is
greater than 110% of the Cash Equivalent of such consideration as of the date of
the CPK IPO Response (the "Initial IPO Sale Value"), CPK, in its sole
discretion, shall have the right to terminate such acquisition of the Company
unless the Company agrees to accept consideration of the same type offered by
CPK in the CPK IPO Response which, on the closing date of the acquisition, has a
Cash Equivalent equal to 110% of the Initial IPO Sale Value. If, as of the day
immediately preceding the closing date of an acquisition of the Company by CPK
pursuant to a CPK IPO Response, the value of the Cash Equivalent of the
consideration offered by CPK in the CPK IPO Response is less than 90% of the
Initial IPO Sale Value, the Company, in its sole discretion, shall have the
right to terminate such acquisition of the Company by CPK unless CPK agrees to
pay consideration of the same type offered by CPK in the CPK IPO Response which,
on the closing date of the acquisition, has a Cash Equivalent equal to 90% of
the Initial IPO Sale Value. Following any termination pursuant to this Section
2.2(b), the Company shall have a period of one year during which it may offer
its securities in the same initial public offering under the Act previously
contemplated by the Company, so long as such shares are sold at a price which
reflects a valuation of the Company that is equal to or greater than the lesser
of (i) the Company Proposed Valuation, and (ii) the Initial IPO Sale Value.

Notwithstanding anything to the contrary, the provisions of this Section 2.2
shall no longer be applicable, and CPK shall have no rights pursuant to this
Section 2.2, beginning on the first date that CPK does not hold at least fifteen
percent (15%) of the Then Outstanding Shares.

RIGHT OF FIRST REFUSAL.

Company's Right of First Refusal. In the event that any Shareholder desires to
Transfer all or part of its Shares to any party other than a Permitted
Transferee, and receives a bona fide offer from any Person to purchase all or
part of its Shares, such Shareholder (the "Selling Shareholder") shall deliver
an Offer to the Company, which shall set forth all relevant information
regarding such proposed Transfer, including but not limited to, (a) the identity
and address of the proposed Transferee, (b) the number of Offered Shares, (c)
the form and amount of consideration to be paid for such Offered Shares, (d) all
other terms and conditions of such proposed Transfer, including representations
and warranties to be given to the proposed Transferee and similar provisions,
and (e) if such an agreement has been prepared, the form of agreement pursuant
to which such Transfer is to be made, together with all ancillary documents
referred to in such agreement. The Company shall have fifteen (15) days after
such Offer is deemed delivered (the "Company Right of First Refusal Period") to
accept Transfer of all or any portion of the Offered Shares at the purchase
price or for the consideration (subject to Section 3.4), and upon all of the
terms and conditions, set forth in the Offer by giving written notice of
acceptance to the Selling Shareholder within such Company Right of First Refusal
Period. In the event the proposed consideration is or includes Other Non-Cash
Consideration, such acceptance by the Company shall be subject to Section 3.4,
and the Company Right of First Refusal Period shall not be deemed to have
commenced until the Cash Equivalent value of such Other Non-Cash Consideration
has been determined as provided in Section 3.4. Failure of the Company to give
written notice of acceptance to the Selling Shareholder within the Company Right
of First Refusal Period shall be deemed a rejection of the Offer. In the event
the Company elects to accept Transfer of all of the Offered Shares, the Company
shall pay the Selling Shareholder the purchase price or the Cash Equivalent
thereof within ninety (90) days after the effective date of the acceptance
notice unless otherwise agreed to by the Selling Shareholder and the Company.
The Company's right to purchase Shares is subject to the restrictions governing
the right of a corporation to purchase its own shares set forth in Sections 500
et seq. of the Code, and such other pertinent governmental or legal restrictions
as are now or may hereafter become effective.

Remaining Shareholders' Right of First Refusal.

In the event the Company rejects the Offer to accept Transfer of the Offered
Shares or does not accept Transfer of all of the Offered Shares, such Selling
Shareholder shall deliver to the Remaining Shareholders copies of the Offer
previously transmitted to the Company, and a statement of the number of Offered
Shares the Transfer of which were not accepted by the Company pursuant to
Section 3.1 above (collectively, the "Remaining Shareholder Offer"). The
Remaining Shareholders shall have fifteen (15) days after such Remaining
Shareholder Offer is deemed delivered (the "Remaining Shareholder Right of First
Refusal Period") to elect to accept Transfer of such then remaining Offered
Shares (the "Remaining Offered Shares") at the price and upon the terms and
conditions set forth in the Remaining Shareholder Offer by giving written notice
(a "Remaining Shareholder Notice") of acceptance to such Selling Shareholder
within Remaining Shareholder Right of First Refusal Period. Notwithstanding
anything to the contrary, for purposes of this Section 3.2, CPK shall no longer
be deemed to be a Remaining Shareholder beginning on the first date that CPK
does not hold at least fifteen percent (15%) of the Then Outstanding Shares.

In the event more than one of the Remaining Shareholders elect to accept
Transfer of the Remaining Offered Shares and the total aggregate number of
Shares with respect to which such Remaining Shareholders desire to accept
Transfer of exceeds the Remaining Offered Shares, then each Remaining
Shareholder electing to accept Transfer (an "Accepting Remaining Shareholder")
shall be entitled to accept Transfer of that number of Remaining Offered Shares
(not to exceed that number of Remaining Offered Shares such Remaining
Shareholder indicated a desire to accept Transfer of in its Remaining
Shareholder Notice) equal to the product of (i) the total number of Remaining
Offered Shares, multiplied by (ii) the quotient of (A) the number of Shares
owned by such Accepting Remaining Shareholder as of the date the Remaining
Shareholder Offer is deemed delivered, divided by (B) the aggregate number of
Shares owned by all Accepting Remaining Shareholders as of the date that the
Remaining Shareholder Offer is deemed delivered (such product, the "Allocated
Portion"). If as a result of the application of such product, the Accepting
Remaining Shareholders are not entitled to accept Transfer of all of the
Remaining Offered Shares, such portion of the Remaining Offered Shares that no
Accepting Remaining Shareholder is then entitled to receive Transfer of (the
"Unallocated Remaining Offered Shares") shall automatically be Transferred to
those Accepting Remaining Shareholders who indicated in their Remaining
Shareholder Notices a desire to accept Transfer of Remaining Offered Shares in
excess of their Allocated Portions; provided, however, that if more than one
Accepting Remaining Shareholder indicated in its Remaining Shareholder Notice
its desire to accept Transfer of Remaining Offered Shares in excess of its
Allocated Portion, such Unallocated Remaining Offered Shares shall be allocated
to all such Accepting Remaining Shareholders such that each such Accepting
Remaining Shareholder will be entitled to accept Transfer of that number of
Unallocated Remaining Offered Shares equal to the product of (i) the total
number of Unallocated Remaining Offered Shares, multiplied by (ii) the quotient
of (A) the number of Shares owned by such Accepting Remaining Shareholder as of
the date the Remaining Shareholder Offer is deemed delivered, divided by, (B)
the aggregate number of Shares owned by all such Accepting Remaining
Shareholders as of the date that the Remaining Shareholder Offer is deemed
delivered. If, as a result of such allocation, any Unallocated Remaining Offered
Shares have been allocated to an Accepting Remaining Shareholder that did not
indicate a desire to accept Transfer thereof in its Remaining Shareholder
Notice, such Unallocated Remaining Offered Shares shall be reallocated among
such Accepting Remaining Shareholders in the manner described in the preceding
sentence until all such Unallocated Remaining Offered Shares have been allocated
to Accepting Remaining Shareholders who indicated a desire to accept Transfer
thereof in their Remaining Shareholder Notices.

In the event the proposed consideration set forth in the Offer is other than
cash, such acceptance by the Remaining Shareholders shall be subject to Section
3.4 below. Failure of a Remaining Shareholder to give the Selling Shareholder
written notice of acceptance within the Remaining Shareholder Right of First
Refusal Period shall be deemed a rejection of the Offer. In the event that the
Remaining Shareholders or the Company and the Remaining Shareholders elect to
accept Transfer of all of the Offered Shares, they shall pay the Selling
Shareholder their respective portions of the purchase price or the Cash
Equivalent thereof within ninety (90) days after the expiration of the Remaining
Shareholder Right of First Refusal Period unless otherwise agreed to by the
Selling Shareholder and those of the Company and the Remaining Shareholders
electing to accept Transfer of all of the Offered Shares.

Limitation on Rights to Transfer. In the event that the Company and the
Remaining Shareholders do not, in the aggregate, elect to accept Transfer of all
of the Offered Shares pursuant to Sections 3.1 and 3.2 above respectively, the
Selling Shareholder may Transfer all of the Offered Shares for a period of one
hundred eighty (180) days immediately following the expiration of the Remaining
Shareholder Right of First Refusal Period (unless a longer period for closing is
specified in the Offer), only to the proposed Transferee set forth in the Offer
and only for the consideration and upon the terms and conditions set forth in
the Offer; provided, however, that the Transfer may only be effectuated if the
Company determines that such Transfer complies with state and federal securities
laws. If the Transfer is not consummated within such one hundred eighty (180)
day period in the manner described above, then the Selling Shareholder shall
continue to hold the Offered Shares subject to the provisions of this Agreement
and the provisions of this Agreement must be satisfied de novo before the
Selling Shareholder may Transfer the Offered Shares.

Cash Equivalent of Purchase Price.

In the event that the consideration offered by the proposed Transferee consists,
in whole or in part, of Freely Tradable Stock, to the extent that such offered
consideration consists of Freely Tradable Stock, the Company or the Remaining
Shareholders, or both, shall be entitled, but not obligated, to substitute the
Cash Equivalent of such consideration as of the date of the Offer in the form of
in cash or Freely Tradable Stock, or both, subject to Section 3.4(d).

In the event that the consideration offered by the proposed Transferee consists,
in whole or in part, of Eligible Unregistered Stock or Other Non-Cash
Consideration, or any of them, to the extent that such offered consideration is
in the form of Eligible Unregistered Stock or Other Non-Cash Consideration, the
Company or the Remaining Shareholders, or both, shall be entitled, but not
obligated, to substitute the Cash Equivalent of such consideration as of the
date of the Offer in the form of in cash, Eligible Unregistered Stock, or Freely
Tradable Stock, or any of them, subject to Section 3.4(d).

In the event that any Remaining Shareholder states in its Remaining Shareholder
Notice that, pursuant to either Section 3.4(a) or 3.4(b), any part of the
consideration it will pay the Selling Shareholder will be in the form of either
Freely Tradable Stock or Eligible Unregistered Stock, or both, and as of the day
immediately preceding the closing date of the Transfer of any or all of the
Offered Shares to such Remaining Shareholder, the value of the Cash Equivalent
of that portion of the consideration offered by such Remaining Shareholder in
Freely Tradable Stock or Eligible Unregistered Stock, or both, is greater than
110% of the Cash Equivalent of such portion of the consideration as of the date
of the Remaining Shareholder Notice (the "Initial Remaining Shareholder Value"),
such Remaining Shareholder, in its sole discretion, shall have the right to
terminate the Transfer unless the Selling Shareholder agrees to accept
consideration of the same type offered by such Remaining Shareholder in the
Remaining Shareholder Notice which, on the closing date of the Transfer, has a
Cash Equivalent equal to 110% of the Initial Remaining Shareholder Value. In the
event that any Remaining Shareholder states in its Remaining Shareholder Notice
that, pursuant to either Section 3.4(a) or 3.4(b), any part of the consideration
it will pay the Selling Shareholder will be in the form of either Freely
Tradable Stock or Eligible Unregistered Stock, or both, and as of the day
immediately preceding the closing date of the Transfer of any or all of the
Offered Shares to such Remaining Shareholder, the value of the Cash Equivalent
of that portion of the consideration offered by such Remaining Shareholder in
Freely Tradable Stock or Eligible Unregistered Stock, or both, is less than 90%
of the Initial Sale Value, the Selling Shareholder, in its sole discretion,
shall have the right to terminate the Transfer unless the Remaining Shareholder
agrees to pay consideration of the same type offered by the Remaining
Shareholder in the Remaining Shareholder Notice which, on the closing date of
the Transfer, has a Cash Equivalent equal to 90% of the Initial Remaining
Shareholder Value. Following any termination pursuant to this Section 3.4(c),
the Selling Shareholder may Transfer all of the Offered Shares for a period of
one hundred eighty (180) days immediately following the such termination, only
to the proposed Transferee set forth in the Offer and only for the consideration
and upon the terms and conditions set forth in the Offer.

The Cash Equivalent of the Other Non-Cash Consideration offered by the proposed
Transferee shall be determined as follows, and the Offer shall not be deemed to
have been received for purposes of the starting of the Company Right of First
Refusal Period or the Remaining Shareholder Right of First Refusal Period until
such Cash Equivalent has been determined:

Within fifteen (15) days following the date the Offer is deemed given, the
Selling Shareholder and the Company shall attempt in good faith to agree upon
the cash equivalent fair market value of the Other Non-Cash Consideration
offered. In the event they are unable to agree upon such cash equivalent fair
market value within such fifteen (15) day period, they shall mutually select an
independent appraiser to determine the cash equivalent fair market value of the
Other Non-Cash Consideration within fifteen (15) days after the expiration of
such fifteen (15) day period. Any independent appraiser selected pursuant to
this Section 3.4, by any party hereto shall have substantial experience in the
valuation of the type of Other Non-Cash Consideration being valued. In the event
that such Selling Shareholder and the Company are unable to agree upon an
independent appraiser within such fifteen (15) day period, they shall each
choose an independent appraiser to determine the cash equivalent fair market
value and shall notify the other party, in writing, of such choice. Each
appraiser shall submit its appraisal, including the premises upon which it was
based, to the Selling Shareholder and to the Company within a reasonable time
period after appointment, it being acknowledged that each such appraiser shall
use its best efforts to submit such appraisal within fifteen (15) day after
appointment. If the two appraisals are in substantial agreement, the appraised
cash equivalent fair market value of the Other Non-Cash Consideration offered
shall be determined by taking the average of the two appraisals. For purposes
hereof, "substantial agreement" shall mean that the difference between the
appraisals is equal to or less than fifteen percent (15%) of the higher
appraisal. If the two appraisals are not in substantial agreement, the two
appraisers shall appoint a third appraiser within a reasonable time period after
the date of the later of their submitted appraisal, it being acknowledged that
each such appraiser shall use its best efforts to cause such appointment to
occur within fifteen (15) days of such later submitted appraisal. Such third
appraiser shall determine the cash equivalent fair market value of the Other
Non-Cash Consideration offered and submit a written appraisal including the
premises upon which it was based within a reasonable time period, and in any
event shall use its best efforts to submit such appraisal within fifteen (15)
days following his appointment. The cash equivalent shall then be determined by
averaging the two of three appraisals that are closest in amount. The appraisal
fee(s) shall be borne equally by the Selling Shareholder and the Company.

Drag Along and Co-Sale Rights.

Drag Along Rights. In the event that Flax and Rosenfield desire to Transfer
collectively all of their Shares to a single Transferee (other than a Permitted
Transferee) or in a single transaction, and the Company and the Remaining
Shareholders do not exercise their rights of first refusal set forth in Section
3 and purchase all of the Offered Shares, then Flax and Rosenfield shall have
the right to require all of the CPK Parties to Transfer all of their Shares,
upon the same terms and conditions and for the same purchase price as Flax and
Rosenfield intend to sell all of their Shares of the Company, if requested by
Flax and Rosenfield, by providing written notice of the proposed Transfer to all
of the CPK Parties setting forth in reasonable detail the terms of the proposed
Transfer; provided, however, that no CPK Party shall be required to Transfer any
of its Shares to such single Transferee unless the aggregate consideration
received in exchange for all Shares so Transferred (a) is in the form of cash or
Freely Tradable Stock, or both, (b) is first allocated such that each share of
Series A Preferred Stock so Transferred receives no less than its full
Liquidation Preference then in effect, and (c) after the allocation of a portion
of such consideration in satisfaction of all such Liquidation Preferences of the
then outstanding shares of Series A Preferred Stock, and all liquidation
preferences of any other shares of Preferred Stock then outstanding, the
remaining aggregate consideration received in exchange for all Shares so
Transferred is allocated, on an as converted-to-common basis, to (i) the holders
of shares of Series A Preferred Stock so Transferred, (ii) the holders of shares
of Common Stock so Transferred, and (iii) the holders of all other shares of
Preferred Stock so Transferred having a right to a portion of such
consideration. The CPK Parties shall deliver at such closing documents
transferring all of the Shares held by the CPK Parties, duly executed for
transfer, and shall be entitled to receive the proceeds (after deduction of
transfer taxes and fees not paid by purchaser and other expenses directly
attributable to the transfer of such Shares) allocable to the Transfer thereof.
The CPK Parties further agree to timely take all such other actions as Flax and
Rosenfield reasonably request in connection with such proposed Transfer;
provided, however, that when taking such other actions, such CPK Parties shall
only be required to make representations and warranties and agree to covenants
and indemnities that are substantially similar to those made by Flax and
Rosenfield with respect to such CPK Parties' ownership of such Shares and those
matters necessary for such CPK Parties' to be able to effectuate the Transfer of
such Shares to such proposed Transferee, including, without limitation,
representations and warranties relating to such CPK Parties' authorization to
transfer such Shares, and that the Transfer of such Shares by such CPK Parties
will not (y) require any third party consent or (z) conflict with or result in a
violation or breach or default of any contract to which such CPK Parties are a
party or any governmental law, rule, ordinance or regulation.

Co-Sale Rights.

In the event that either Flax or Rosenfield desire to Transfer individually at
least ten percent (10%) (on an as converted-to common basis and without giving
effect to any accumulated dividends on the then outstanding shares of Series A
Preferred Stock) of his Shares to a single Transferee (other than to any
Permitted Transferee), in a single transaction, or in one or more transactions
to multiple Transferees that are related parties, then Flax or Rosenfield (as
applicable) shall give written notice to the CPK Parties indicating (i) the
identity and address of the proposed Transferee, (ii) the form and amount of
consideration to be paid for such Shares, (iii) the anticipated closing date of
such Transfer, (iv) all other terms and conditions of such proposed Transfer,
including representations and warranties to be given to the proposed Transferee
and similar provisions, and (v) if such an agreement has been prepared, the form
of agreement pursuant to which such Transfer is to be made, together with all
ancillary documents referred to in such agreement. The CPK Parties shall have
fifteen (15) days after such notice is deemed delivered to elect to participate
in the proposed Transfer by giving written notice to Flax or Rosenfield (as
applicable) within such fifteen (15) day period. Each CPK Party electing to
participate in the Transfer shall be entitled to sell to the prospective
Transferee a number of Shares equal to the total number of Shares which Flax or
Rosenfield (as applicable) proposed to Transfer multiplied by the quotient of
(a) the number of Shares owned by such CPK Party as of the date notice is given
as provided in the first sentence of this Section 4.2(a), divided by (b) the
aggregate number of Shares owned by Flax or Rosenfield (as applicable) and all
of the CPK Parties electing to participate in the Transfer. Such Transfer by a
CPK Party shall be on substantially the same terms and conditions as the
Transfer by Flax or Rosenfield (as applicable), and such CPK Party shall only be
required to make representations and warranties and agree to covenants and
indemnities that are substantially similar to those made by Flax or Rosenfield
(as applicable) with respect to such CPK Parties' ownership of such Shares and
those matters necessary for such CPK Parties' to be able to effectuate the
Transfer of such Shares to such proposed Transferee, including, without
limitation, representations and warranties relating to such CPK Parties'
authorization to transfer such Shares, and that the Transfer of such Shares by
such CPK Parties will not (y) require any third party consent or (z) conflict
with or result in a violation or breach or default of any contract to which such
CPK Parties are a party or any governmental law, rule, ordinance or regulation.
The failure of any CPK Party to give written notice of election to participate
within the fifteen (15) day period described above in this Section 4.2(a) shall
be deemed an election not to participate.

In the event that one or more CPK Party elects to participate in the Transfer,
as provided in Section 4.2(a) above, the Transfer shall be completed, in
accordance with the terms set forth in the notice given as provided in the first
sentence of Section 4.2(a), provided, however, that each electing CPK Party
shall have the right to include in such Transfer a number of Shares determined
as provided in Section 4.2(a). In the event that no Remaining Shareholders elect
to participate in the Transfer, Flax or Rosenfield (as applicable) may complete
the Transfer in accordance with the terms set forth in the notice given as
provided in the first sentence of Section 4.2(a).

REQUIRED PARTICIPATION IN CERTAIN TRANSACTIONS. By its execution of this
Agreement, each CPK Party hereby expressly agrees, for so long as the CPK
Parties collectively hold at least fifty percent (50%) of the then outstanding
shares of the Company's Series A Preferred Stock, to vote in favor of, execute
any shareholder consents necessary to approve of, accept, enter into, be bound
by, cooperate in completing, and comply with all of the terms and conditions of,
any of the following transactions (each, a "Mandatory Transaction"):

Sale Transactions. Any Sale Transaction, provided that (i) the Company has
complied with Section 2, (ii) such Sale Transaction has been approved of, and
recommended to the Shareholders for their approval thereof, by the Board of
Directors, and (iii) the Cash Equivalent as of the date of the closing of the
Sale Transaction of the proceeds received by the Company as a result of such
Sale Transaction will be distributed in a manner such that (A) the holders of
shares of Series A Preferred Stock receive distributions in satisfaction of the
entire Liquidation Preference then in effect for their shares of Series A
Preferred Stock, (B) such distributions occur prior to the distribution of any
portion of such proceeds to the holders of Common Stock, and (C) upon
satisfaction of all such Liquidation Preferences of the then outstanding shares
of Series A Preferred Stock, and all liquidation preferences of any other shares
of Preferred Stock then outstanding, the remaining proceeds received by the
Company as a result of such Sale Transaction will be distributed, on an as
converted-to-common basis, to (1) the holders of shares of Series A Preferred
Stock, (2) the holders of shares of Common Stock, and (3) the holders of all
other shares of Preferred Stock having a right to so participate in such a
distribution; and

Equity Financings. Any issuance of shares of capital stock by the Company that
CPK would have a right to subscribe for or purchase a portion thereof pursuant
to Section 6 below.

ADDITIONAL ISSUANCE OF SHARES.

General. In the event that the Company determines that it is in its best
interests to raise additional capital through an equity financing in which the
Company issues New Securities, the Company shall provide CPK with the right to
purchase that number of New Securities equal to CPK's pro rata share of such New
Securities. For purposes of this Section 6, CPK's "pro rata share" shall be
equal to the ratio of (a) the sum of (i) the number of shares of Common Stock
into which the shares of Series A Preferred Stock then held by CPK are then
convertible (without giving effect to any accumulated dividends on the then
outstanding shares of Series A Preferred Stock) plus (ii) the number of shares
of Common Stock then held by CPK, to (b) the total number of Then Outstanding
Shares; provided, however, that if Flax and Rosenfield, or either of them, do
not purchase all of the other New Securities issued in such equity financing,
the Company shall provide CPK with the opportunity to purchase such other New
Securities prior to offering such New Securities on the same terms to any other
Person, all in accordance with this Section 6. Notwithstanding anything to the
contrary, the provisions of this Section 6 shall no longer be applicable, and
CPK shall have no rights pursuant to this Section 6, beginning on the first date
that CPK does not hold at least fifteen percent (15%) of the Then Outstanding
Shares.

Notice Procedures.

In the event the Company proposes to undertake an issuance of New Securities as
described in this Section 6, it shall give CPK written notice of its intention
thereof, describing the type of capital stock, the price and the general terms
upon which the Company proposes to issue the same. CPK shall have fifteen (15)
days after receipt of any such notice to agree to purchase its pro rata share of
such New Securities for the price and upon the general terms specified in the
notice, by giving written notice to the Company and stating therein the quantity
of New Securities to be purchased.

In the event that CPK exercises its right to purchase its pro rata portion of
the New Securities described in Section 6(a) above, and Flax and Rosenfield do
not purchase all of the remaining New Securities issued in connection therewith
by the Company, the Company shall give CPK written notice of such determination
by Flax and Rosenfield. Such notice shall also contain the aggregate number of
New Securities that Flax and Rosenfield are purchasing, and that number of New
Securities being offered that Flax and Rosenfield are not purchasing (the
"Unpurchased New Securities"). CPK shall have fifteen (15) days after receipt of
any such notice to agree to purchase the Unpurchased New Securities for the
price and upon the general terms specified in the notice provided to CPK
pursuant to Section 6.2(a), by giving written notice to the Company and stating
therein the quantity Unpurchased New Securities to be purchased.

Completion of Transaction. In the event that CPK fails to exercise its right to
purchase New Securities set forth in this Section 6 within the time periods set
forth in this Section 6, the Company shall have one hundred eighty (180) days
thereafter to consummate the sale of such New Securities for which CPK did not
exercise its option, at a price and upon general terms no more favorable to the
purchasers thereof than specified in the notice provided to CPK pursuant to
Section 6.2(a). In the event the Company has not sold such shares of capital
stock within said one hundred eighty (180) day period, the Company shall not
thereafter issue or sell any New Securities in an equity financing without first
offering such New Securities to CPK in the manner provided above.

CORPORATE GOVERNANCE

Composition of Board of Directors. As provided in the Company's Bylaws, the
number of members of the Board of Directors shall initially be three. Each
Shareholder shall vote all of its shares, and shall take all other necessary and
desirable actions within such Shareholder's control (whether in its capacity as
a shareholder, director, member of a board committee or officer of the Company
or otherwise), and the Company shall take all necessary and desirable actions
within its control (including, without limitation, calling special board and
shareholders' meetings) to ensure that:

the number of directors constituting the Board of Directors remains three until
the earlier to occur of (i) the first date on which CPK holds less than
twenty-three percent (23%) of the Then Outstanding Shares and (ii) that date on
which CPK elects not to exercise its right of first refusal set forth in Section
6 to purchase its entire pro rata share of New Securities;

one of the members of the Board of Directors shall be an individual designated
by Flax, who shall initially be Larry Flax;

one of the members of the Board of Directors shall be an individual designated
by Rosenfield, who shall initially be Richard Rosenfield;

until the first date on which CPK no longer holds at least fifteen percent (15%)
of the Then Outstanding Shares, one of the members of the Board of Directors
shall be an individual designated by CPK, who shall initially be Fred Hipp;

in the event that any member of the Board of Directors who was designated by
either Flax and Rosenfield ceases to serve as a director for any reason, that
the Shareholder who designated such designee shall designate the successor
member of the Board of Directors thereto, and that such designee shall become a
member of the Board of Directors;

in the event that the member of the Board of Directors who was designated by CPK
ceases to serve as a director for any reason, and such cessation occurs prior to
the first date on which CPK no longer holds at least fifteen percent (15%) of
the Then Outstanding Shares, that CPK shall designate the successor member of
the Board of Directors thereto, and that such designee shall become a member of
the Board of Directors;

in the event that a Shareholder desires to remove from the Board of Directors
the member designated by such Shareholder, that the Shareholders and the Company
shall take all necessary actions to remove such designee from the Board; and

so long as CPK owns at least 15% of the Then Outstanding Shares immediately
prior to a Transfer of its shares, if CPK Transfers at least 15% of the Then
Outstanding Shares to a single transferee, that the number of directors
constituting the Board of Directors is increased to a sufficient number so that
such transferee can elect one board member pursuant to the cumulative voting
procedures imposed by California law.

Required Approval of CPK for Certain Matters. Until the first date on which CPK
no longer holds at least twenty percent (20%) of the Then Outstanding Shares,
the Company shall not, without the affirmative vote or prior written consent of
CPK:

Make a change to the compensation paid by the Company to either of Larry Flax
and Richard Rosenfield in their capacities as officers, employees or directors
of the Company, it being acknowledged that:

as of the date of the opening of the first LA Food Show restaurant, the Company
will pay each of Larry Flax and Richard Rosenfield an annual salary of $150,000;

of such $150,000 annual salary (which will accrue), until the Salary Trigger
Date (defined below), the Company will pay each of Larry Flax and Richard
Rosenfield $36,000 annually in accordance with the Company's payment policy for
its employees then in effect, and each of Larry Flax and Richard Rosenfield will
defer the Company's obligation to pay each of them the remaining salary amounts
then owed,

upon the Salary Trigger Date, the Company shall pay to each of Larry Flax and
Richard Rosenfield all compensation amounts that each of Larry Flax and Richard
Rosenfield have previously deferred pursuant to Section 7.2(a)(ii) above,

beginning on the Salary Trigger Date, the Company shall commence the payment to
each of Larry Flax and Richard Rosenfield such $150,000 annual salary in full in
accordance with the Company's payment policy for its employees then in effect;
and

Larry Flax and Richard Rosenfield are the sole shareholders in Flax & Rosenfield
Restaurant Group, Inc., and as such, each of them may, without violating any
contractual, fiduciary or other obligation to the Company, develop other
restaurant concepts or provide restaurant consulting services to other
restaurant businesses, or both, so long as each of Larry Flax and Richard
Rosenfield devotes to the Company an amount of time reasonably necessary to
perform his duties in connection therewith.

For purposes of this Section 7.2(a), the "Salary Trigger Date" shall mean the
first to occur of (A) the first date on which the Company has raised an
aggregate of at least $5,000,000 through the issuance of New Securities in
future equity financings, or (B) the first date upon which a balance sheet of
the Company (prepared at any time in accordance with the Company's standard
policies and practices) reflects that the Company's current assets are equal to
or greater than the sum of (1) $250,000, plus, (2) the Company's "current
liabilities." For purposes of this Section 7.2(a), "current liabilities" shall
include all amounts of deferred compensation owed to Larry Flax and Richard
Rosenfield contemplated above, shall exclude all then accrued and unpaid
dividends on the then outstanding shares of Series A Preferred Stock, and shall
exclude any and all current liabilities relating to the expansion of the
Company's business;

Authorize, or obligate itself to authorize, the issuance or grant of any shares
of capital stock of the Company, or any options or warrants to purchase, or
rights to subscribe for, capital stock of the Company, to employees, directors
or consultants of the Company pursuant to any Stock Option Plan or agreement of
the Company approved by the Board of Directors, that in the aggregate would be
in excess of ten percent (10%) of the Company's outstanding shares of capital
stock (as determined on an as converted-to-common basis and without giving
effect to any accumulated dividends on the then outstanding shares of Series A
Preferred Stock) as of the date of this Agreement;

Enter into any agreement, arrangement or transaction with any Shareholder, or
any affiliate, relative, beneficiary or employee of the foregoing; or

Make any material acquisition, which acquisition may take place by way of a
merger, reorganization, recapitalization or similar transaction (it being
understood that a Sale Transaction shall not be considered an acquisition by the
Company).

REGISTRATION RIGHTS.

Piggyback Rights.

Except with respect to an initial public offering of the Company's Common Stock
under the Act, subject to the provisions herein, if the Company at any time
proposes to register any of its Common Stock under the Act for sale to the
public (other than registration of shares of Common Stock on Form S-4 or Form
S-8 or any successor form thereto), the Company shall give written notice of the
proposed registration to the Shareholders at least thirty (30) days prior to the
filing thereof, and each Shareholder shall have the right to request that all or
any part of its Common Stock be included in such registration by giving written
notice to the Company within fifteen (15) days after the giving of notice by the
Company of such proposed registration (each Shareholder giving the Company a
notice requesting that Common Stock owned by it be included in such proposed
registration being hereinafter referred to in this Section 8 as a "Registering
Holder");

If the registration described in Section 8.1(a) is an underwritten registration
and the managing underwriters of such registration determine that the aggregate
amount of securities of the Company which the Company, all Registering Holders
and all other security holders of the Company pursuant to contractual rights to
participate in such registration ("Other Holders") propose to include in such
registration statement, exceeds the maximum number of shares of Common Stock
that may be included therein for any reason (including, without limitation, that
such number of shares of Common Stock would have an adverse effect on the price
at which the shares of Common Stock proposed to be registered may be sold), the
number of shares of Common Stock to be registered may be reduced or limited to
the extent necessary to reduce the total number of shares of Common Stock to be
included in such registration to the amount recommended by the managing
underwriters (it being agreed and understood that such underwriters shall have
the right to eliminate entirely the participation in such registration of all
Registering Holders) as follows:

In connection with an offering initiated by the Company, such reduction shall be
made:

first, from the shares of Common Stock to be registered by Other Holders who are
not entitled under any agreements between them and the Company to participate
pari passu with the Registering Holders in such registration;

second, from the shares of Common Stock intended to be offered by the
Registering Holders and those Other Holders who are entitled under any
agreements between them and the Company to participate pari passu with the
Registering Holders in such registration, on a pro rata basis, based on the
relative equity interests in the Company of all such Registering Holders and
such Other Holders who have requested that shares of Common Stock owned by them
be so included; and

last, from the shares of Common Stock to be registered for the account of the
Company.

In connection with an offering initiated by a Third Party Demand Shareholder,
such reduction shall be made:

first, from shares of Common Stock held by Persons (including the Company) who
are not Registering Holders, the Third Party Demand Shareholder or Other Holders
who are entitled under any agreements between them and the Company to
participate pari passu with the Registering Holders in such registration;

second, from the shares of Common Stock to be registered by the Registering
Holders and the Other Holders who are entitled under any agreements between them
and the Company to participate pari passu with the Registering Holders in such
registration, on a pro rata basis, based on the relative equity interests in the
Company of all such Registering Holders and such Other Holders who have
requested that shares of Common Stock owned by them be so included; and

last, from the shares of Common Stock to be registered by the Third Party Demand
Shareholder.

Common Stock proposed to be registered and sold for the account of any
Registering Holder shall be sold to prospective underwriters selected or
approved by the Company and on the terms and subject to the conditions of one or
more underwriting agreements negotiated between the Company and the prospective
underwriters. The Registering Holders shall be permitted to withdraw all or a
part of the shares of Common Stock held by such Registering Holders which were
to be included in such registration at any time prior to the effective date of
such registration. The Company shall not be required to maintain the
effectiveness of the registration statement for such registration beyond the
earlier to occur of ninety (90) days after the effective date thereof or the
consummation of the distribution by the Company of the shares of Common Stock
included for the account of the Company in such registration statement. The
Company may withdraw any registration statement at any time before it becomes
effective, or postpone the offering of securities, without obligation or
liability to any Shareholder.

The registration rights set forth in this Section 8 shall terminate and be of no
further effect with respect to the Common Stock (i) at such time as the Company
has filed, and there has become effective, three registration statements in
which all Shareholders have been afforded the opportunity to include all shares
of Common Stock held by them; or (ii) if earlier, after a public trading market
has existed for shares of Common Stock of the Company and the shares of Common
Stock held by the Shareholders may be distributed to the public pursuant to Rule
144(k) promulgated under the Act (or any successor rule or regulation), free of
any restrictions imposed pursuant to paragraph (f) of this Section 8.

In connection with any registration of shares of Common Stock under the Act
pursuant to this Agreement, the Company will furnish each Registering Holder
whose shares of Common Stock are registered thereunder with a copy of the
registration statement and all amendments thereto and will supply each
Registering Holder with copies of any prospectus included therein (including a
preliminary prospectus and all amendments and supplements thereto), in such
quantities as may be reasonably necessary for the purposes of the proposed sale
or distribution covered by such registration. The Company shall not, however, be
required to supply copies of a prospectus for a period beyond ninety days after
the effective date of such registration statement and, at the end of such
period, the Company may deregister any shares of Common Stock covered by such
registration statement and not then sold or distributed. In connection with any
such registration of Common Stock, the Company will, at the request of the
managing underwriter with respect thereto, use its best efforts to qualify such
registered shares for sale under the securities laws of such states as is
reasonably required to permit the distribution of such registered shares,
provided that the Company shall not be required in connection therewith or as a
condition thereof to qualify as a foreign corporation or to execute a general
consent to service of process in any jurisdiction or become subject to taxation
in any jurisdiction.

Notwithstanding any other provision of this Section 8, each Shareholder agrees
in connection with any registration of the Company's securities under the Act,
if so requested by the Company or any managing underwriter in connection with
such registration, each Shareholder shall agree in writing not to sell, assign,
convey or otherwise transfer any of the Company's securities during the periods
specified by the Company's Board of Directors after negotiation with such
managing underwriter, with such periods not to exceed the 10 days prior to, and
the 180 days following the effective date of a registration statement of the
Company filed under the Act in connection with such registration; provided,
however, that the restrictions set forth in this Section 8.1(f) shall be
effective only if and to the extent that (i) all Shareholders enter into
agreements with the underwriters pursuant to this Section 8.1(f) not to sell,
assign, convey or otherwise transfer any of the Company's securities in
connection with such registration, and (ii) the time periods in all such
agreements during which the Shareholders may not sell, assign, convey or
otherwise transfer any of the Company's securities in connection with such
registration are identical; provided, further, that, in the case of death of a
Shareholder, if consented to by the managing underwriter, such Shareholder's
estate shall be permitted to offer for public sale prior to the expiration of
such period such securities of the Company as reasonably necessary to generate
funds for the payment of estate taxes. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such period.

Except as otherwise required by state securities laws or the rules and
regulations promulgated thereunder, all expenses, disbursements and fees
incurred by the Company in connection with carrying out its obligations under
this Section 8 shall be borne by the Company; provided, however, that each
Registering Holder shall pay (i) all costs and expenses of counsel for such
Registering Holder if such counsel is not also counsel for the Company, (ii) all
underwriting discounts, commissions and expenses and all transfer taxes with
respect to the shares sold by such Registering Holder, and (iii) all other
expenses incurred by such Registering Holder and incidental to the sale and
delivery of the shares to be sold by such Registering Holder.

It shall be a condition of each Registering Holder's rights hereunder to have
shares of Common Stock owned by such Registering Holder registered that:

such Registering Holder shall cooperate with the Company by supplying
information and executing documents relating to such Registering Holder or the
securities of the Company owned by such Registering Holder in connection with
such registration;

such Registering Holder shall enter into any undertakings, and take such other
action relating to the conduct of the proposed offering, which the Company or
the underwriters may reasonably request as being necessary to insure compliance
with federal and state securities laws and the rules or other requirements of
the National Association of Securities Dealers, Inc. or which the Company or the
underwriters may reasonably request to otherwise effectuate the offering; and

such Registering Holder shall execute and deliver an agreement to indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, any underwriter (as defined in the Act), and
each person, if any, who controls the Company or such underwriter within the
meaning of the Act, against such losses, claims, damages or liabilities
(including reimbursement for legal and other expenses) to which the Company or
any such director, officer, underwriter or controlling person may become subject
under the Act or otherwise, in such manner as is customary for registrations of
the type then proposed and, in any event, equivalent in scope to indemnities
given by the Company in connection with such registration, but only (A) with
respect to written information furnished by such Registering Holder in his
capacity as a selling shareholder in connection with such registration, and (B)
in an amount equal to the net proceeds received by such Registering Holder from
the sale of Common Stock pursuant to such registration.

In the event of any registration under the Act of any shares of Common Stock
pursuant to this Section 8, the Company hereby agrees to indemnify and hold
harmless each Shareholder disposing of such shares against such losses, claims,
damages or liabilities (including reimbursement for legal and other expenses) to
which each such Shareholder may become subject under the Act or otherwise, in
such manner as is customary for registrations of the type then proposed, but not
with respect to information furnished by each of them in their capacities as
selling shareholders in connection with such registration.

Additional Registration Rights

. To the extent the Company affords Flax and Rosenfield the opportunity to
include any of their shares of Common Stock in any registration of its Common
Stock under the Act (other than registration of shares of Common Stock on Form
S-8 or any successor form thereto), the Company shall afford CPK the opportunity
to include its shares of Common Stock in such registration to the same extent,
and on the same terms and conditions, on a pro rata basis, afforded to Flax and
Rosenfield, based on the relative equity interests in the Company of CPK, Flax
and Rosenfield.



USE OF CPK RESOURCES. The Company hereby agrees to use its commercially
reasonable efforts to design all of its "back office" functions (such as
accounting, computer communications and inventory control) to be compatible with
the similar back office functions of CPK's "California Pizza Kitchen" restaurant
business. At the request of the Company, CPK, at its sole discretion, may make
its employees and services available to the Company for any purpose related to
the Company's business. If CPK does so make its employees and services available
to the Company, the Company will compensate CPK for the provision of such
services based upon amounts determined by arms-length negotiations between CPK
and the Company and pursuant to secondment agreements.

PREPARATION OF FINANCIAL STATEMENTS .

Financial Statements. The Company shall prepare, in its usual course of
business, customary year-end and quarterly financial statements, all in
accordance with GAAP consistently applied, and shall cause its year-end
financial statements to be accompanied by a report and opinion thereon by the
Company's independent certified public accountants. The Company shall use its
best efforts to cause such independent certified public accountants to be one of
the "Big 4" accounting firms. The Company currently contemplates that the
customary financial statements will include, without limitation, a balance sheet
of the Company and its subsidiaries (if any) as of the end of the Company's
fiscal year, and consolidated statements of income and retained earnings and
consolidated statements of changes in cash flows of the Company and its
subsidiaries (if any) for the Company's fiscal year, setting forth in each case
in comparative form the corresponding figures for the previous fiscal year.

Access to Financial Statements. The Company hereby acknowledges that each member
of the Board of Directors shall have access to all financial statements prepared
by the Company, including without limitation any quarterly or monthly financial
statements prepared by the Company, as well as the Company's books and records
and any business plans of the Company and forecasts of the Company's projected
costs, revenues income, and capital requirements. The Company further
acknowledges that for so long as CPK has a right to designate a member of the
Board of Directors pursuant to Section 7.1(d), CPK's representatives authorized
by such member shall have the same access to the Company's financial statements,
business plans and forecasts of the Company's projected costs, revenues income
and capital requirements, as such member pursuant to the first sentence of this
Section 10.2.

TERMINATION AND AMENDMENT OF AGREEMENT; ADMISSION OF ADDITIONAL MEMBERS.

General. This Agreement shall terminate upon the first to occur of the following
events:

The written agreement of all of the then-current Shareholders and the Company to
terminate this Agreement;

Upon the consummation of a public offering pursuant to an effective registration
statement under the Act of shares of Common Stock that is underwritten by a
nationally recognized investment bank; provided, however, that in such case, the
terms and conditions of Section 8 shall continue to exist in full force and
effect;

Upon the completion of any transaction, in any form, as a result of which or
following which the Shareholders who are then parties to this Agreement
represent, in the aggregate, less than fifty percent (50%) of the total voting
power of the Company or any entity other than the Company which is the surviving
entity in such transaction provided, however, that in such case, the terms and
conditions of Section 8 shall continue to exist in full force and effect; or

Upon the completion of any Sale Transaction that occurs in compliance with
Section 2.1.

Amendment and Modification. This Agreement may be amended or modified only with
the written consent of the Company and the holders of 80% of the Then
Outstanding Shares held by the Shareholders, expressly setting forth the
amendments or modifications; provided, however, that no such modification or
amendment will be effective without the affirmative vote or consent of CPK so
long as CPK owns at least twenty percent (20%) of the Then Outstanding Shares.
Following any such amendment, all references herein to this Agreement shall be
deemed to mean and include the Agreement as so amended.

Agreement of Parties to Admit Additional Shareholders. Each party to this
Agreement, by its execution hereof, hereby agrees that, if required by the
Company, it shall cause any individual or entity to whom Shares are Transferred
by any Shareholder in accordance with this Agreement to execute and deliver of a
counterpart signature page to this Agreement in a form substantially similar to
Exhibit A, and upon such execution and delivery, such Individual or entity shall
become a party to this Agreement and thereby agree to be bound by and to observe
all of the terms and conditions contained herein.

MISCELLANEOUS.

Entire Agreement. This Agreement, including the exhibits hereto and the
agreements expressly referred to herein, constitutes the entire understanding
between the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written. There are no warranties, representations or other agreements between
the parties, in connection with the subject matter hereof, except as
specifically set forth herein. No supplement, modification, waiver or
termination of this Agreement shall be binding unless made in writing and in
compliance with the provisions of Section 12.2.

Waivers. No term, condition or provision of this Agreement may be waived except
by an express written instrument to such effect signed by the party to whom the
benefit of such term, condition or provision runs. No such waiver of any term,
condition or provision of this Agreement shall be deemed a waiver of any other
term, condition or provision, irrespective of similarity, or shall constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No failure or delay on the part of any party in exercising
any right, power or privilege under any term, condition or provision of this
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege.

Severability. In the event any one or more of the terms, conditions or
provisions contained in this Agreement should be found in a final award or
judgment rendered by any court or arbitrator or panel of arbitrators of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions contained herein shall not in any way be affected or impaired
thereby, and this Agreement shall be interpreted and construed as if such term,
condition or provision, to the extent the same shall have been held invalid,
illegal, or unenforceable, had never been contained herein, provided that such
interpretation and construction is consistent with the intent of the parties as
expressed in this Agreement.

Headings, Definitions. The headings of the Sections contained in this Agreement
are included herein for reference purposes only, solely for the convenience of
the parties hereto, and shall not in any way be deemed to affect the meaning,
interpretation or applicability of this Agreement or any term, condition or
provision hereof. All references to Sections, Articles, Schedules or Exhibits
contained herein mean Sections, Articles, Schedules or Exhibits of this
Agreement unless otherwise stated. All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.

Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without reference to the choice of law
principles thereof.

Attorneys' Fees. In the event that any party to this Agreement shall commence
any suit, action, arbitration or other proceeding to interpret this Agreement,
or determine or enforce any right or obligation created hereby, including but
not limited to any action for rescission of this Agreement or for a
determination that this Agreement is void or ineffective ab initio, the
prevailing party in such action shall recover such party's costs and expenses
incurred in connection therewith, including attorney's fees and costs of appeal,
if any. Any court, arbitrator or panel of arbitrators shall, in entering any
judgment or making any award in any such suit, action, arbitration or other
proceeding, in addition to any and all other relief awarded to such prevailing
party, include in such judgment or award such party's costs and expenses as
provided in this Section 12.6.

Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any or all of such counterparts may be executed within or outside the state of
California. Any one of such counterparts shall be sufficient for the purpose of
proving the existence and terms of this Agreement, and no party shall be
required to produce an original or all of such counterparts in making such
proof.

Covenant of Further Assurances. All parties to this Agreement shall, upon
request, perform any and all acts and execute and deliver any and all
certificates, instruments and other documents that may be necessary or
appropriate to carry out any of the terms, conditions and provisions hereof or
to carry out the intent of this Agreement.

Remedies Cumulative. Each and all of the several rights and remedies provided
for in this Agreement shall be construed as being cumulative and no one of them
shall be deemed to be exclusive of the others or of any right or remedy allowed
by law or equity, and pursuit of any one remedy shall not be deemed to be an
election of such remedy, or a waiver of any other remedy.

Binding Effect. This Agreement shall inure to the benefit of and be binding upon
all of the parties hereto and their respective executors, administrators,
successors and permitted assigns.

Compliance with Laws. Nothing contained in this Agreement shall be construed to
require the commission of any act contrary to law, and whenever there is a
conflict between any term, condition or provision of this Agreement and any
present or future statute, law, ordinance or regulation contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the term, condition or provision of this Agreement affected shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, provided that such construction is consistent with the
intent of the parties as expressed in this Agreement.

Gender. As used in this Agreement, the masculine, feminine or neuter gender, and
the singular or plural number, shall be deemed to include the others whenever
the context so indicates.

No Third Party Benefit. Nothing contained in this Agreement shall be deemed to
confer any right or benefit on any Person who is not a party to this Agreement.

Construction; Representation by Counsel. The parties hereto represent that they
have been represented and advised by counsel in connection with the negotiation
and preparation of this Agreement, and this Agreement shall be deemed to have
been drafted jointly by the parties, notwithstanding that one party or the other
may have performed the actual drafting hereof. This Agreement shall be construed
and interpreted in accordance with the plain meaning of its language, and not
for or against either party, and as a whole, giving effect to all of the terms,
conditions and provisions hereof.

Injunctive Relief; Specific Performance. The parties hereby agree and
acknowledge that a breach of any material term, condition or provision of this
Agreement would result in severe and irreparable injury to the other party,
which injury could not be adequately compensated by an award of money damages,
and the parties therefore agree and acknowledge that they shall be entitled to
injunctive relief in any court of competent jurisdiction in the event of any
breach of any material term, condition or provision of this Agreement, or to
enjoin or prevent such a breach, including without limitation an action for
specific performance hereof, and the parties hereby irrevocably consent to the
issuance of any such injunction. The parties further agree that no bond or
surety shall be required in connection therewith.

Jurisdiction and Venue. The federal and state courts located within the County
of Los Angeles, in the State of California, shall have exclusive jurisdiction
and venue with respect to all actions, claims and proceedings arising out of or
relating to this Agreement, or its enforcement. The parties to this Agreement
hereby waive any right to commence any claim, action or proceeding in any other
venue or jurisdiction, except as set forth in this paragraph, or to seek
dismissal of any action, claim or proceeding in the County of Los Angeles, in
the State of California, on the basis of improper venue or forum non conveniens.
Moreover, the parties hereby consent to the personal jurisdiction of the courts
of the County of Los Angeles, in the State of California.

Legend. Each stock certificate representing Shares when issued shall have
conspicuously thereon the following legend:

"THE SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, EXCHANGE, MORTGAGE, GRANT OF A
SECURITY INTEREST IN, GIFT, ENCUMBRANCE, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE OR ANY INTEREST
THEREIN IS RESTRICTED BY AND SUBJECT TO A SHAREHOLDERS' AGREEMENT DATED MARCH 6,
2003. A COPY OF SAID AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE
CORPORATION."

A copy of this Agreement shall be delivered to the Secretary of the Company and
shall be shown to any Person making any inquiry with respect thereto.

Notices. All notices and communications to be given or otherwise made to either
the Company or Subscriber shall be deemed to be sufficient if contained in a
written instrument delivered in person or by facsimile or duly sent by first
class registered or certified mail, return receipt requested, postage prepaid,
or by overnight courier, or addressed to such party at the following address:

If to CPK:

California Pizza Kitchen, Inc.
6053 West Century Boulevard
Los Angeles, CA 90045-6430
Facsimile No.: (310) 342-4656
Attn: Fred Hipp



If to Flax:

Larry S. Flax, or his successors in trust, as Trustee of the Larry S. Flax
Revocable Trust dated June 18, 2002, as may be amended from time to time

c/o LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829
Attn: Larry S. Flax



 

If to Rosenfield:

Richard Rosenfield
c/o LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829

If to the Company:



LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829
Attn: Richard Rosenfield and Larry S. Flax



or to such other address as the party to whom notice is to be given may have
furnished to the other party hereto in writing in accordance herewith. Any such
notice or communication shall be deemed to have been delivered and received: (a)
in the case of personal delivery or delivery by facsimile, on the date of such
delivery, (b) in the case of nationally- recognized overnight courier, on the
next business day after the date when sent and (c) in the case of mailing, on
the third business day following that on which the piece of mail containing such
communications is posted. As used in this Section, "business day" shall mean any
day other than a day on which banking institutions in the State of California
are legally closed for business.





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date, month and year first above written.

The Company:

LA Food Show, Inc.,

a California corporation



By:

Name: __________________________

Title ________________________

Shareholder:

Richard Rosenfield,

an individual



______________________

Date: _______________

Shareholder:

California Pizza Kitchen, Inc.

, a California corporation



By: _____________________

Name: ______________________

Title: ____________________________

 

Shareholder:

Larry S. Flax, or his successors in trust, as Trustee of the Larry S. Flax
Revocable Trust dated June 18, 2002, as may be amended from time to time

By: __________________

Name: Larry S. Flax
Its: Trustee



Exhibit A

Counterpart Signature Page

The undersigned, by execution of this Counterpart Signature Page, hereby agrees
and covenants as follows:

1. That the undersigned has received a copy of the Shareholders' Agreement,
dated as of March 6, 2003 (the "Agreement");

2. That the undersigned has thoroughly read and reviewed the Agreement, and is
familiar with all of the terms and conditions thereof;

3. That the undersigned hereby accepts, enters into, and agrees to be bound by,
the Agreement and all of its terms and conditions, and that all Shares owned by
the undersigned are owned subject to all of such terms and conditions, and
further agrees that any and all certificates representing Shares owned by the
undersigned will bear the legend referenced in Section 12.17 of the Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date, month and year first above written.

 

(Signature)

 

(Print Name)

 

 

 

 

 

 

 

 

 

SHAREHOLDERS' AGREEMENT

OF

LA FOOD SHOW, INC.



 

DATED AS OF MARCH 6, 2003



 

1. DEFINITIONS 1

1.1 Act 1

1.2 Accepting Remaining Shareholder 1

1.3 Agreement 1

1.4 Allocated Portion 1

1.5 Board of Directors 1

1.6 Cash Equivalent 2

1.7 Certificate 2

1.8 Code 2

1.9 Company 2

1.10 Company Proposed Valuation 2

1.11 Company Right of First Refusal Period 2

1.12 Common Stock 2

1.13 CPK 2

1.14 CPK Cash Equivalent 2

1.15 CPK IPO Response 2

1.16 CPK Parties 2

1.17 CPK Written Offer 2

1.18 Discounted Stock Value 3

1.19 Eligible Registrant 3

1.20 Eligible Unregistered Stock 3

1.21 Exchange Act 3

1.22 Flax 3

1.23 Freely Tradable Stock 3

1.24 Initial IPO Sale Value 3

1.25 Initial Remaining Shareholder Value 3

1.26 Initial Sale Value 3

1.27 Liquidation Preference 4

1.28 Mandatory Transaction 4

1.29 New Securities 4

1.30 Offer 4

1.31 Offered Shares 4

1.32 Other Non-Cash Consideration 4

1.33 Permitted Transferee 4

1.34 Person 4

1.35 Preferred Stock 4

1.36 Publicly Traded Value 5

1.37 Remaining Offered Shares 5

1.38 Remaining Shareholder Offer 5

1.39 Remaining Shareholder Right of First Refusal Period 5

1.40 Remaining Shareholder Notice 5

1.41 Remaining Shareholders 5

1.42 Rosenfield 5

1.43 Sale Transaction 5

1.44 Second CPK Written Offer 5

1.45 Selling Shareholder 5

1.46 Series A Preferred Stock 5

1.47 Shares 5

1.48 Shareholders 5

1.49 Stock Option Plans 6

1.50 Then Outstanding Shares 6

1.51 Third Party Demand Shareholder 6

1.52 Third Party Written Notice 6

1.53 Transfer 6

1.54 Transferee 6

1.55 Unallocated Remaining Offered Shares 6

1.56 Unpurchased New Securities 6

2. RIGHT OF FIRST NEGOTIATION 6

2.1 Determination by the Company to Enter into a Sale Transaction 6

2.2 Determination by the Company to Consummate an Initial Public Offering 8

3. RIGHT OF FIRST REFUSAL 9

3.1 Company's Right of First Refusal 9

3.2 Remaining Shareholders' Right of First Refusal 10

3.3 Limitation on Rights to Transfer 11

3.4 Cash Equivalent of Purchase Price 12

4. Drag Along and Co-Sale Rights 14

4.1 Drag Along Rights 14

4.2 Co-Sale Rights 14

5. REQUIRED PARTICIPATION IN CERTAIN TRANSACTIONS 16

5.1 Sale Transactions 16

5.2 Equity Financings 16

6. ADDITIONAL ISSUANCE OF SHARES 16

6.1 General 16

6.2 Notice Procedures 17

6.3 Completion of Transaction 17

7. CORPORATE GOVERNANCE 17

7.1 Composition of Board of Directors 17

7.2 Required Approval of CPK for Certain Matters 18

8. REGISTRATION RIGHTS 20

8.1 Piggyback Rights 20

8.2 Additional Registration Rights 23

9. USE OF CPK RESOURCES 24

10. PREPARATION OF FINANCIAL STATEMENTS 24

11. TERMINATION AND AMENDMENT OF AGREEMENT; ADMISSION OF ADDITIONAL MEMBERS 24

11.1 General 24

11.2 Amendment and Modification 25

11.3 Agreement of Parties to Admit Additional Shareholders 25

12. MISCELLANEOUS 25

12.1 Entire Agreement 25

12.2 Waivers 25

12.3 Severability 26

12.4 Headings, Definitions 26

12.5 Applicable Law 26

12.6 Attorneys' Fees 26

12.7 Execution and Counterparts 26

12.8 Covenant of Further Assurances 26

12.9 Remedies Cumulative 27

12.10 Binding Effect 27

12.11 Compliance with Laws 27

12.12 Gender 27

12.13 No Third Party Benefit 27

12.14 Construction; Representation by Counsel 27

12.15 Injunctive Relief; Specific Performance 27

12.17 Legend 28

12.18 Notices 28

End of TOC - Do not delete this paragraph!




--------------------------------------------------------------------------------


